                        IN THE UNITED STATES DISTRICT
                       COURT FOR THE EASTERN DISTRICT
                         OF TEXAS BEAUMONT DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 VS.                                           §       CASE NO. 1:17-CR-153-7
                                               §       JUDGE THAD HEARTFIELD
 INES RUBIO VILLEGAS                           §
                                               §

                 MOTION TO ADOPT CO-DEFENDANT’S MOTION

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes INES RUBIO VILLEGAS, Defendant, by the through his

attorney of record, Jared L. Gilthorpe, and files this Motion to Adopt Co-Defendant’s

Motion, and in support thereof would show the following:

                                              I.
        On August 10, 2018, a Co-Defendant filed a Motion to Suppress Wiretap

Evidence in this case (Dkt. 172). Defendant has standing to bring this motion and the

ruling in the case will directly affect Defendant’s case. In the interest of justice, judicial

economy and due process Defendant moves the court to allow him to join the Motion to

Suppress filed as docket #172.

        WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests

that the court issue an order allowing him to adopt Co-Defendant’s Motion to Suppress

Wiretap Evidence in this case (Dkt. 172).

                                          Respectfully Submitted,

                                          Galmor, Stovall & Gilthorpe
                                          485 Milam Street
                                          Beaumont, Texas 77701
                                          Telephone: (409) 832-7757
                                          Fax: (972) 755-8665
                                          E-mail: jgilthorpe@galmorstovall.com

                                  By:      __/s/ Jared L. Gilthorpe___________________
                                           Jared L. Gilthorpe
                                           State Bar No. 24067120

                                          Counsel for the Defendant,
                                          INES RUBIO-VILLEGAS
                          CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument has

been delivered by electronic filing to Christopher Thomas Rapp, Assistant United

States Attorney this 3rd day of May 2019.
                                      /s/ Jared L. Gilthorpe
                                      JARED L. GILTHORPE


                       CERTIFICATE OF CONFERENCE

I hereby certify that on May 2, 2019 Counsel for the Defendant communicated with

Christopher Thomas Rapp, Assistant United States Attorney, in regards to this motion.

                                      /s/ Jared L. Gilthorpe
                                      JARED L. GILTHORPE
